Citation Nr: 1115853	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-30 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from January 1943 to April 1944.  The Veteran died on March [redacted], 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision also considered and decided other theories of entitlement to DIC.   The appellant's June 2008 notice of disagreement (NOD) expressed disagreement only with the denial of DIC under 38 U.S.C.A. § 1151.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to her claim.  See 38 C.F.R. § 3.159 (2010).   

The appellant alleges that medications prescribed by (on behalf of) VA in excessive dosages hastened (and were contributing causes of the Veteran's death). The Veteran's death certificate lists the immediate cause of his death as cardiopulmonary arrest.  The underlying cause listed was severe chronic obstructive pulmonary disease (COPD).  Tobacco addiction was listed as a contributory cause.  The death certificate also shows that the Veteran died at home, and that there was no autopsy.  

VA Medical Center Martinez treatment records from January 2006 until the Veteran's death in March 2007 have been secured and associated with the claims file.  They reveal that the Veteran's care included care provided in a local nursing home (dates unspecified) and that he also received hospice/home hospice care, apparently under contract to VA (and under VA providers direction).  Records of the Veteran's terminal care by these other providers have not been secured, but are likely to contain information pertinent to the matter at hand.  Therefore, they must be secured.  Furthermore, in the medical advisory opinion secured in this matter the provider noted that the record did not include the orders for the morphine given the Veteran prior to his death, and therefore could not comment whether the dosage was greater than the veteran could tolerate.  Inasmuch as such information pertains directly to the appellant's allegation/theory of entitlement, they must be secured.      

Accordingly, the case is REMANDED for the following:

1. The RO should also ask the appellant to identify all providers of inpatient, outpatient, nursing home, hospice, and home hospice care, other than Martinez VAMC, the Veteran received in the year prior to his death, and to provide releases for VA to secure all such private records.  She must be afforded the period of time afforded by law to provide the information and releases (and if she fails to do so, this matter must be processed under 38 C.F.R. § 3.158(a)).  The RO must secure for association with the claims file the complete clinical records of the treatment from all sources identified.  Of particular interest are any nurses notes/progress notes that reflect the medications (and their dosages) prescribed for the Veteran, and the amounts of medicine (in particular morphine) he was actually given.  The RO should also secure for the record copies of the Veteran's complete VA pharmacy records showing the medications (and dosages) he was provided, in particular those he received from VA (administered by the Veteran's care-givers, to include contract providers).  The records secured should include copies of the instructions for administering the medications, in particular morphine.  If any records sought are unavailable because they have been lost or destroyed, it must be so certified for the record, with explanation. 

2. After the above development is completed, the RO should return the Veteran's claims folder to the April 2008 VA advisory medical opinion provider (or another appropriate physician if that provider is unavailable) for review and an addendum to that opinion.  The provider should review this remand in conjunction with the preparation of the opinion.  

a. Based on review of the record, the physician should provide an opinion indicating whether the medications prescribed by VA and administered to the Veteran preceding his death were prescribed in dosages that exceeded what reasonably could have been provided to the Veteran to relieve discomfort.  

b. The consulting physician should also review the complete records of the Veteran's terminal care and comment on the standard of care the Veteran received from VA (or contract providers under VA's direction).  Specifically, the consulting physician should opine whether the care provided involved any lack of skill, negligence, or other departure from accepted standards of care/other instance of fault on the part of VA, or involved an accident (e.g., an accidental overdose).  

3. The RO should re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

